Title: From Thomas Jefferson to James Taylor, 26 February 1806
From: Jefferson, Thomas
To: Taylor, James


                        
                            Washington Feb. 26. 06.
                        
                        Th: Jefferson presents his compliments to mr Taylor, & thanks him for the cuttings of Nectarine and peach,
                            & the strawberry roots, which have come safely to hand. He puts them this day into the hands of a careful gardener to
                            engraft & plant for him. he has sent to mr Madison & Genl. Dearborne the bundles addressed to them. he prays mr
                            Taylor to accept his friendly salutations.
                    